923 F.2d 17
John D'AGNILLO, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT,Jack Kemp, as Secretary of United States Department ofHousing and Urban Development, Anthony M. Villane, as ActingRegional Administrator of United States Department ofHousing and Urban Development, City of Yonkers, New York,Nicholas Wasicsko, as Mayor of the City of Yonkers, HenrySpallone, Nicholas Longo, Harry Oxman, Edward Fagan, Jr.,Kevin Condon, Peter Chema, as Councilmen of the City ofYonkers, Neil DeLuca, as City Manager of the City ofYonkers, Municipal Housing Authority for the City ofYonkers, Emmett Burke, as Chairman of the Municipal HousingAuthority for the City of Yonkers, Fair HousingImplementation Office of the City of Yonkers, Karen Hill, asDirector of the Fair Housing Implementation Office of theCity of Yonkers, Defendants-Appellees,United States Department of Housing and Urban Development,Defendant-Appellee,City of Yonkers, Defendant-Appellant.
Nos. 835, 836, Dockets 90-6222, 90-6258.
United States Court of Appeals,Second Circuit.
Argued Jan. 7, 1991.Decided Jan. 8, 1991.

John D'Agnillo, Yonkers, N.Y., pro se.
D. Bruce La Pierre, Atty., Civ. Div., Dept. of Justice (Stuart M. Gerson, Asst. Atty. Gen., Washington, D.C., Otto Obermaier, U.S. Atty., S.D.N.Y., Michael Jay Singer, Atty., Civ. Div., Dept. of Justice, John W. Herold, Acting Associate Gen. Counsel, Harold J. Rennett, Atty., Dept. of Housing and Urban Development, Washington, D.C., on the brief), for defendant-appellee U.S. Department of Housing and Urban Development.
Warren J. Bennia, New York City, for defendants-appellees Fair Housing Implementation Office of the City of Yonkers and its Director, Karen Hill.
Raymond P. Fitzpatrick, Birmingham, Ala.  (Mason & Fitzpatrick, Birmingham, Ala., Office of the Corp. Counsel, City of Yonkers, Yonkers, N.Y., of counsel;  Thomas R. DeRosa, Edward G. Bailey, Craig B. Kravit, Beveridge & Diamond, New York City, on the brief), for defendant-appellant.
Before KEARSE, WINTER, and ALTIMARI, Circuit Judges.
PER CURIAM:


1
Plaintiff pro se John D'Agnillo and defendant City of Yonkers, New York ("City"), appeal from a judgment of the United States District Court for the Southern District of New York, Charles S. Haight, Jr., Judge, dismissing D'Agnillo's complaint for declaratory and injunctive relief to compel preparation by defendant United States Department of Housing and Urban Development of certain environmental impact statements, and to delay construction by the City of housing previously ordered as a remedy for housing discrimination in Yonkers, see, e.g., United States v. Yonkers Board of Education, 624 F.Supp. 1276 (1985) and 635 F.Supp. 1577 (1986), both aff'd, 837 F.2d 1181 (2d Cir.1987), cert. denied, 486 U.S. 1055, 108 S.Ct. 2821, 100 L.Ed.2d 922 (1988).


2
We affirm the judgment of the district court denying declaratory and injunctive relief substantially for the reasons stated in Judge Haight's Memorandum Opinion and Order published at 738 F.Supp. 1454 (1990).  The mandate shall issue forthwith.